DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the reply filed on October 20, 2020.  Claims 1-20 are pending.  Claims 1, 10 and 20 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2017/0061689 to Petrany et al. (hereinafter “Petrany”) in view of U.S. Patent No. 9,734,553 to Naware et al. (hereinafter “Naware”).  
assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	With respect to independent claims 1, 10 and 20, Petrany discloses an image capturing device mounted on the machine, the image capturing device configured to capture an image of an environment of the machine (see paragraph [0014]:  The machine 10 may use the outward-facing camera(s) 14 to generate image data associated with the actual environment in their respective fields of view 16.); 
a controller communicably coupled to the image capturing device, the controller configured to: apply an object detection process to detect an object in the image (see paragraph [0019]: The devices 12 may be configured to employ electromagnetic radiation to detect other machines or objects located near the machine.); 
determine a bounding box comprising one or more pixels associated with the object (see paragraph [0018]:  The personnel classification software may be configured to associate bounding boxes 11 or other identification markers or highlights with any personnel 8 located in proximity to the machine 10 such that the operator 7 of the machine 10 will be provided with enhanced visibility of anyone who comes close to the machine.); 
determine a height and a range associated with the object based on the bounding box (see paragraph [0008]:  generating object data indicative of detection and range of an object in 
extract the one or more pixels within the bounding box (see paragraph [0035]:  The processor 26 may mathematically project the unified image 27 onto the geometry 28 by transferring pixels of the 2-D digital image data to 3-D locations on the geometry 28 using a predefined pixel map or look-up table stored in a computer readable data store or configuration file that is accessible by the processor 26.); 
generate a three-dimensional (3D) view comprising the object based on the image captured by the image capturing device (see paragraph [0017]:  The projected images may provide the operator 7 with a complete, three dimensional (3-D), surround view of the environment around the cab.); and 
reinsert the one or more pixels as a vertical pop-up element with respect to a ground plane at a location of the object in the 3D view (see paragraphs [0035] and [0036]:  The processor 26 may mathematically project the unified image 27 onto the geometry 28 by transferring pixels of the 2-D digital image data to 3-D locations on the geometry 28 using a predefined pixel map or look-up table stored in a computer readable data store or configuration file that is accessible by the processor 26. The digital image data may be mapped directly using a one-to-one or a one-to-many correspondence. Although a look-up table is one method by which processor 26 may create a 3-D surround view of the actual environment of machine 10, those skilled in the relevant art will appreciate that other methods for mapping image data may be used to achieve a similar effect.  The processor 26 may be configured to generate virtual objects 30 within the geometry 28 based on the object data captured in real time by the devices 12. The processor 26 may generate the virtual objects 30 of about the same size as actual objects detected in the actual environment of machine 10, and mathematically place the objects 30 at the same general locations within the hemispherical virtual geometry 28 relative to the location of the machine 10 at the pole. The 
a display communicably coupled to the controller, the display configured to display the 3D view comprising the object to the operator of the machine (see paragraph [0014]: the camera interface 20 may process the image data in preparation for presentation on one or more displays 22 (e.g., a 2-D or 3-D monitor) located inside the machine 10. Although FIG. 2 illustrates the display 22 as a stand-alone device, in various implementations of this disclosure the display 22 may comprise one or more entire or partial interior walls or glass windows of a cab 13.).  
Petrany does not explicitly disclose that the vision system determine a height and a range associated with the object based on the bounding box in the image.  Naware discloses a method to display an actual sized image of an object includes receiving a representation of the object, determining and storing a bounding box for the object, receiving a size of a display, calculating an actual height and an actual width of the object, scaling an image of the object to an actual size based on the calculated actual height and actual width, and providing a projection of the actual sized image of the object for display.  The method 400 may calculate a bounding box to approximate the dimensions of the object.  A bounding box may be an approximation of a size and shape of an object such that each point of an object is within a range defined by the bounding box.  Some objects such as object 500 shown in FIG. 5A, are not symmetrical or have irregular shapes.  The approximate size of such objects may be stored in memory as a bounding box.  Memory may be conserved because fewer datapoints are stored compared with storing each dimension of an irregularly sized object.  FIG. 5A is a diagram of a 3D object 500, based on which an actual sized image may be generated and projected. (See col. 2, lines 8-15; col. 5, lines 42-51 and 57-58).
It would have been obvious to one skilled in the art at the time of the invention to modify the system of Petrany that provides a bounding box of an image captured to provide geometric Naware in order to effectively generate and project a realistic actual sized image of an object of Petrany onto a display.
With respect to dependent claims 2 and 11, Petrany discloses wherein the controller is configured to apply sliding-window detection process to detect the object in the image (see paragraph [0007]: At least one see-through display may form one or more windows of the cab of the machine, and a processor in communication with the at least one outward-facing camera, the at least one operator-facing camera, and the sensor may be configured to generate a unified image of the actual environment based on the image data, and project the unified image as a 3-D image on the at least one see-through display.).  
With respect to dependent claims 3 and 12, Petrany discloses wherein the controller is configured to determine the height and the range associated with the object based on the bounding box and calibration parameters of the image capturing device (see paragraphs [0008], [0022] and [0036]:  generating object data indicative of detection and range of an object in the actual environment using a sensor mounted on the machine.  Graphics such as a bounding box outlining and highlighting the object or person may be superimposed upon the projected image in order to further enhance visibility to the operator. The processor 26 may then project the unified image 27 onto the object-containing virtual geometry 28. In other words, the processor 26 may adjust the lookup table used to map the 2-D image into 3-D space to account for the objects. As described above, this may be done for all objects larger than a threshold size, so as to reduce computational complexity of the VES 110.). 
With respect to dependent claims --19—4 and 13, Petrany discloses wherein the controller is configured to generate the 3D view by projecting the image onto a horizontal plane and/or a vertical plane (see paragraphs [0017] and [0024]:  The projected 3-D images may also give the operator the perception of being able to see through portions of the machine that would normally block the operator's view. In some implementations the operator 7 may also wear polarized, stereovision glasses, which may enable or enhance the 3-D effect such that the portions of the 
With respect to dependent claims 5 and 14, Petrany discloses wherein the controller is configured to display the height and the range associated with the object in the 3D view (see paragraph [0013]:  During operation of the machine 10, the detection and ranging interface 18 may process the object data received from these devices 12 to size and range (i.e., to locate) the objects.).  
With respect to dependent claims 6 and 15, Petrany discloses wherein the controller is further configured to alert the operator in case the object is detected at a distance less than a threshold distance from the machine (see paragraph [0018]:  The personnel classification software may be configured to associate bounding boxes 11 or other identification markers or highlights with any personnel 8 located in proximity to the machine 10 such that the operator 7 of the machine 10 will be provided with enhanced visibility of anyone who comes close to the machine.).  
With respect to dependent claims 7 and 16, Petrany discloses wherein the controller is configured to alert the operator by highlighting the object displayed on the display (see paragraph [0022]:  graphics such as a bounding box outlining and highlighting the object or person may be superimposed upon the projected image in order to further enhance visibility to the operator.).  
With respect to dependent claims 8 and 17, Petrany discloses wherein the display is provided with user interface controls to enable the operator to rotate the 3D view and allow visualization from different viewpoints (see paragraph [0032]:  the processor 26 may stitch the 
With respect to dependent claim 19, Petrany discloses wherein generating the 3D view further comprises correcting the 3D view to remove distortions (see paragraph [0036]:  for example when large objects exist in the near vicinity of the machine 10, the image projected onto the geometry 28 could have distortions at the location of the objects. The processor 26 may be configured to enhance the clarity of the unified image 27 at these locations by selectively altering the geometry 28 used for projection of the unified image 27 (i.e., by altering the look-up table used for the mapping of the 2-D unified image 27 into 3-D space.).  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Petrany in view of U.S. Patent Publication 2009/0129630 to Gloudemans et al. (hereinafter “Gloudemans”).
With respect to dependent claims 9 and 18, Petrany does not explicitly disclose that the display is communicably coupled to a remote system allowing remote monitoring of the environment of the machine.
Gloudemans discloses that the processing facility can be remote from the event facility 100.  The computer system 300 includes a storage device 310 such as a hard disk or portable media, a network interface 320 for communicating with other computer systems via a link 322, a processor 330 for executing software instructions, a working memory 340 such as RAM for storing the software instructions after they are loaded from the storage device 310, for instance, an example camera interface 350 (in practice, more than one may be used), and a user interface display 360.  A set-top box 386, digital video recorder 388, display 390, host computer 392 and user input device 394, such as a handheld remote control, mouse or other pointing device, or keyboard, can also be provided. (See paragraphs [0058], [0064] and [0068]).
Petrany to include remote display and interface of Gloudemans in order to provide environment views of a work/construction machine with active remote operations for improved production efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661